PER CURIAM:
The claimant, Junior Wolford, seeks an award of $7,500.00 from the respondent, Division of Highways, for flood related damage to his property. The flood occurred during the evening hours of May 15, 1996, and it was caused by the respondent’s failure adequately to secure a large culvert pipe in a stream. At the hearing of this claim on November 8, 1996, the respondent admitted liability. Therefore, the only issue to be determined by the Court is the appropriate measure of damage to the claimant’s property.
Several photographs of the damage to the claimant’s property were admitted into evidence. The photographs illustrate that a substantial amount of mud and debris of the cost to remove the debris and replace topsoil were admitted into evidence. The estimates varied from $7,500.00 to $9,200.00.
Based on the reasons stated above, the Court makes an award to the claimant in the amount of $7,500.00.
Award of $7,500.00.